Citation Nr: 1020048	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss, prior to February 23, 2009.

2.  Entitlement to an initial rating greater than 20 percent 
for bilateral hearing loss, from February 23, 2009.

(The issue of whether a March 19, 2008 decision of the Board 
of Veterans' Appeals (Board) denying entitlement to service 
connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) should be revised or 
reversed based on clear and unmistakable error (CUE) is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	John G. Heike, Attorney




ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran had active duty for training from May 1963 to 
November 1963 and served on active duty from March 1965 to 
March 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Historically, in a December 2006 Board decision service 
connection for bilateral hearing loss was granted.  By rating 
decision in February 2007 a noncompensable evaluation was 
assigned from August 22, 2003.  The veteran disagreed with 
the noncompensable rating assigned. 

A rating decision in March 2009 increased the noncompensable 
rating to 20 percent from February 23, 2009.

Inasmuch as this claim involves disagreement with the initial 
percentage disability rating assigned, the Board has 
recharacterized the issues in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since the 20 percent rating 
is not the highest possible rating available under the VA 
Schedule for Rating Disabilities (Rating Schedule), and the 
veteran has not indicated that he is content with this 
rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the Veteran 
if further action is required.




REMAND

In his June 2008 VA-9 form- Appeal to the Board of Veterans 
Appeals, the Veteran indicated that he wished to appear at a 
local hearing before a Veteran's Law Judge. In a May 2010 
telephone conference, the Veteran's attorney reiterated such 
request stating he wished to attend a video-conference 
hearing.  Therefore, a remand is necessary in order to afford 
the Veteran his requested video-conference hearing.  
38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
video-conference hearing before a 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

